Case 2:18-cV-03208-PD Document 20-1 Filed 08/01/18 Page 1 of 5

Defense Distributed Takes »'
, he mazin Stor o How
3D Gun Plan$ OMlne, But 1 ;wl:ngbygbam:€?;vws
Trump
They Can Be 130qu Here

2 Mz¢e!ler Unlcads
Posted at 2:38 am on August 1. 2018 by Jennifer Van Laar

Nothingburger Cases On US
Aitomeyfor Southern District
li Share On Facebook l Share On Twitter ga z , ofNew York

3 The Swamp Tries to Str'ck it to
Trump over Warren Casr'no,

After a federal judge in Washington State granted an

ille temporarily halting a Settlement Agreement Fm.ls
between Defense Distributed and the United States
Departrnent of State from going into effect, Cody Wilson, 4 Repor't: The Cl'ty ofDaHas is
founder of Defense Distributed, announced that his site has U"der"F“"di"g the POll'f€ w
"gone dark_” the Point Where Lffe»
Threatening Calls Go
U d
-f COdy R. Wi|son nanswere
" ` @Radomysisky

5 Hecklfng]im Acosta Is as
Much an Exercise ofthe Fl'rst
Amendment as Anything CNN
Has Done Recent!y

By order of a federal judge in the Western District of Washington,
DEFCAD.com is going dark.
9-.01 PM - Ju131, 2013

451 ' 513 people are talking about this

Shortly after that, a new site, CodeISFreeSpeech.coIn,
mirrored Wilson’S DEFCAD.com Site. The Site, a project of
Firearms Policy Coalition, Firearms Policy Foundation, The
Caiguns Foundation, Calit`ornia Association of Federal
Firearlns Licensees, and unnamed individuals, WaS
announced With a tweet from FPC.

" H kl' ]' A t I M h
CAN ’ T STOP - e“a;"§x;fiis§i}&es§iist “‘
A d A h' CNN
THE S IGNAL ,/ men mentas nyt mg
- iv

` ` , _ Has Done Recently
f

 

streiff
»\

   

Firearms Po|icy _

@gunpnlicy Hugh Hewz'tt says lgnore Trump 's
We published firearm-related machining info, code - loathsome beingle and vote
constitutionally protected speech - at codeisfreespeech.com. Our GOP
statement at; codeisfreespeech.comlstatement.htmi stricemconserva:ive

Recl

TREND|NG

Conservalives in Trump

World Appear to
Supporl Kigali
Amendmenl

Dan Spencer

The site, according to its homep_age, is:

 

 

“[A] publicly-available Web site for truthful, non-
misleading, non-commercial speech and information that
is protected under the United States Constitution. The
purpose of this project is to allow people to share
knowledge and empower them to exercise their
fundamental, individual rights. CodeIsFreeSpeech.com is a
project of Firearms Policy Coalition, Firearms Policy
Foundation, The Calguns Foundation, California
Association of Federal Firearms Licensees, and a number
of individuals who are passionate about the Constitution
and individual liberties. We wish to thank Cody Wilson
and Defense Distributed for their courage, passion,
innovation, and inspiration."

 

 

 

The group’s initial statement reiterates the participants’
position that the CAD files are protected under the First

Amendment because they are code, and that computer code

has been protected under the First Amendrnent as speech
for decades.

 

"Our Constitution’s First Amendment secures the right of
all people to engage in truthful speech, including by
sharing information contained in books, paintings, and
iiles. Indeed, freedom of speech is a bedrock principle of
our United States and a cornerstone of our democratic
Republic. Through CodeIsFreeSpeech.com, We intend to
encourage people to consider new and different aspects of
our nation’s marketplace of ideas - even if some
government officials disagree with our views or dislike our
content - because information is code, code is free speech,
and free speech is_freedom.”

 

 

 

  
  
  

 

Injunctz'on Gmnted in State AG'$

Challenge to 3D Gun Printing
Settlement

Jenni!erVan Laar

 

,.

A Mouthful of P`ake News: Shark
Week Beats CNN in the Ratings

Alex Parker

 

»

Making New York New: Now You
Can Smoke a Doobie on the
Street

Alex Parker

HF|EI'\K|HG -‘IF.\'J§

 

_E:`rl
PHDCE':`»S FDRPEDPLECRD§}NGTHE BDRDER[LLEGN.L¥ .

I im Acosta Accosted; CNN Does
Not Stink -- So Says CNN

Alex Par!<er

In addition to being available on the Code Is Free Speech
site, CAD files containing the plans for 3D-printed guns
have been available through various online sites
throughout the pendency of the Defense Distributed vs. US
State Deparhnent lawsuit and continue to be available

The continuing availability of the CAD files online creates a
gaping hole in the argument that the federal court order is
the only thing preventing “irreparable harm” from being
visited upon Plaintiffs.

Grab your popcorn and watch how this situation develops,
because the groups behind this website are not known for
backing down from a light

I'I Share On Facebook y Share On Twitter

Do you support Judge

RedState KaVa"iai-lgh's nomination to the
POLL
F(e$ :|

Ely entering your small and voting in our pol|,you are
also subscribing co the Redstate- emaii newsletter. von Vote
can unsubscribe at any time.

 

 

TAGS: 3D GUN PR|NT|NG BRANDON CON|BS
CODY W|LSON DEFENSE D|STR|BUTED
FlREARN|S POL|CY COAL|T|ON
F|REAR|V|S POL|CY FOUNDAT|ON
SECOND A|V|ENDMENT

RECENT STOR|ES

 

 

Da]las is Under-
Funding the Police to

the Point Where
Life-Threatening
Calls Go Unanswered

Brandon Mcrse

 

          

Nothingburger Conspicuously
Cases On US Absent During The
Attorney for First Day Of

Southern District of Manafort’s Trial
New York isecunningham

streiff

SHOW COMMEN`|'S

RELATED STOR|ES

 

         

_lnjun-net»ioGi:ant-e '

State AG’s Challenge Circuit lust Made a
to 3D Gun Printing Second Amendment
Settlement Ruling That Will Leave
ienniravan tear You Shaking Your

Head

streiff

TREND|[\|G Ol\| TOWNHALL
i\/\ED|A

lied

   

Ted Cruz Slams Cruise Line Under Pire Whj.r I.eBron can say C. Theodore Hicks II.
Facebook for Banning For Killing Polar Bear whatever he wants Arlicles - Political
Alex ]ones: 'Who The After It Wounded about politics - Hol Air Columnjst 8c

I'Iell Made Faccbook Employee hotair_€om Commentator

the Arbiter of Political bearingarms.com finance.townhall.com
Spcech?’

townhall.corn

Townhall II|ITMB omissions Orwirchy RedState Humanavenis

Home RS Gathering Advertisc Newslel¢ers Pri\'acy Policy Terms ostc

mwi + Redstate Copyrr'gi¢i Red$inie.com. Ali flights Rcsén'sri. Temis under which this service is provided in you

